DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160355189 A1) in view of Yates et al.  (US 20120080249 A1).

Regarding Claim 1,  Lin teaches a non-transitory memory (Lin, [0051] “non-transitory computer- or processor readable memory”); and one or more hardware processors configured to execute instructions from the non- transitory memory to perform operations (Lin, [0103] “Logic and/or the information can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions associated with logic and/or information”) comprising: determining, based at least on one or more sensors of a micromobility vehicle (Lin, [0012] “The obtained real-time data…may include data obtained from one or more sensors”, [0016] “FIG. 1 is an isometric, partially exploded, view of an electric scooter or motorbike”; Examiner interprets “electric scooter or motorbike” as reading on micromobility vehicle), one or more of an environmental condition associated with the micromobility vehicle (Lin, [0012] “the one or more sensors including sensors operable for gathering information regarding one or more of: …vehicle temperature, vehicle battery temperature…wind speed, wind direction”), a ground surface condition associated with the micromobility vehicle (Lin, [0012] “the one or more sensors including sensors operable for gathering information regarding one or more of: …vehicle elevation, vehicle incline data…change in vehicle elevation”), or a deviation from an expected load of the micromobility vehicle (Lin, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”; Examiner interprets “standard” as reading on expected load); determining a torque profile associated with the micromobility vehicle based at least on the one or more of the environmental condition, the ground surface condition, and the deviation from the expected load (Lin, [0085] “The load used to determine curves of load may include wind resistance, mechanical resistance, power required to climb an incline”, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”).

Lin does not teach determining a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle; and causing the micromobility vehicle to move based at least on the determined torque magnitude. However, Yates teaches these limitations.
Yates teaches determining a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle (Yates, [0133]  “the throttle position sensor sends a signal to the ECU. Based on the signal from the throttle position sensor, along with one or more other signals such as …maximum torque table, the ECU determines the amount of torque required by the electric motor to achieve the desired acceleration”; Examiner interprets “maximum torque table” as reading on torque profile); and causing the micromobility vehicle to move based at least on the determined torque magnitude (Yates, [0133] “the ECU determines the amount of torque required by the electric motor to achieve the desired acceleration...may output a signal to the motor controller to power the electric motor and initiate the required torque to accelerate the speed of the vehicle”’; Examiner interprets Yates (0059] “systems described may also be applied to scooters, mopeds, and other two-wheel or three-wheel motorized bikes or trikes” as reading on micromobility vehicles).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include determining a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle; and causing the micromobility vehicle to move based at least on the determined torque magnitude as taught by Yates in order to  have a “smoother transition into acceleration mode is desired, the ECU may adjust the generation of torque based on the speed of the vehicle and achieve an almost seamless transition into acceleration” (Yates, [0133]).
Regarding Claim 4, Lin teaches the system of claim 1, wherein the one or more of the environmental condition and the ground surface condition includes a temperature (Lin, [0012] “determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature”), and wherein the determining the torque magnitude includes at least one of limiting the torque magnitude or reducing the torque magnitude to a level where a motor of the micromobility vehicle will not be operated with a voltage or electrical power draw that could cause damage to a battery during an associated temperature condition corresponding to the temperature (Lin, [0011] “The particular battery temperature threshold may be about 57 degrees Celsius. Causing the vehicle to take an action may include one or more of: limiting a voltage supplied to the electric motor of the vehicle; limiting an acceleration of the vehicle; limiting a current supplied to the electric motor of the vehicle; adjusting a temperature of a battery powering the prime mover of the vehicle” , [0074] “ derating curve…Using such data…may detect a particular type of vehicle load (such as the vehicle climbing a hill) and…limit the battery temperature during climbing…it may be important to limit battery temperature so (1) permanent damage to the battery is avoided and (2) extend the travel range of the battery”, [0089] “the controller implements the derating curve shown…to govern max torque output of motor to control temperature of battery. The target battery temperature at which economy mode torque-speed curve is implemented…i.e., the target battery temperature at which the derating curve shown in…is implemented by the controller to govern max torque output of motor to control temperature of battery”).
Regarding Claim 5, Lin teaches the system of claim 1, wherein the determining the torque profile is based at least in part on the deviation from the expected vehicle load (Lin, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”; Examiner interprets “standard” as reading on expected load), and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude in a manner configured to reduce deviation from an expected micromobility vehicle response to demanded torque (Lin, [0080] “When data shows the vehicle is climbing an incline, at points…the counter is added by one. When the cycle is finished, the number of the counter is compared with a threshold…If the counter is greater than or equal to the threshold, the vehicle is switched into the “eco-mode” using a derated or power-limiting curve”).
Regarding Claim 7, Lin teaches a computer-implemented method (Lin, [0103] “Logic and/or the information can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions associated with logic and/or information”) comprising: determining, based at least on one or more sensors of a micromobility vehicle (Lin, [0012] “The obtained real-time data…may include data obtained from one or more sensors”, [0016] “FIG. 1 is an isometric, partially exploded, view of an electric scooter or motorbike”; Examiner interprets “electric scooter or motorbike” as reading on micromobility vehicle), one or more of an environmental condition associated with the micromobility vehicle (Lin, [0012] “the one or more sensors including sensors operable for gathering information regarding one or more of: …vehicle temperature, vehicle battery temperature…wind speed, wind direction”), a ground surface condition associated with the micromobility vehicle (Lin, [0012] “the one or more sensors including sensors operable for gathering information regarding one or more of: …vehicle elevation, vehicle incline data…change in vehicle elevation”), or a deviation from an expected load of the micromobility vehicle (Lin, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”; Examiner interprets “standard” as reading on expected load); determining a torque profile associated with the micromobility vehicle based at least on the one or more of the environmental condition, the ground surface condition, and the deviation from the expected load (Lin, [0085] “The load used to determine curves of load may include wind resistance, mechanical resistance, power required to climb an incline”, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”).

Lin does not teach determining a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle; and causing the micromobility vehicle to move based at least on the determined torque magnitude. However, Yates teaches these limitations.

Yates teaches determining a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle (Yates, [0133]  “the throttle position sensor sends a signal to the ECU. Based on the signal from the throttle position sensor, along with one or more other signals such as …maximum torque table, the ECU determines the amount of torque required by the electric motor to achieve the desired acceleration”; Examiner interprets “maximum torque table” as reading on torque profile); and causing the micromobility vehicle to move based at least on the determined torque magnitude (Yates, [0133] “the ECU determines the amount of torque required by the electric motor to achieve the desired acceleration...may output a signal to the motor controller to power the electric motor and initiate the required torque to accelerate the speed of the vehicle”’; Examiner interprets Yates (0059] “systems described may also be applied to scooters, mopeds, and other two-wheel or three-wheel motorized bikes or trikes” as reading on micromobility vehicles).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include determining a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle; and causing the micromobility vehicle to move based at least on the determined torque magnitude as taught by Yates in order to  have a “smoother transition into acceleration mode is desired, the ECU may adjust the generation of torque based on the speed of the vehicle and achieve an almost seamless transition into acceleration” (Yates, [0133]).
Regarding Claim 8, Lin teaches the method of claim 7, wherein the one or more of an environmental condition and a ground surface condition (Lin, [0012] “determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature”) includes at least one of: an inclinometer reading from an inclinometer of the micromobility vehicle, wherein the one or more sensors of the micromobility vehicle comprise the inclinometer; one or more weather conditions at a location of the micromobility vehicle (Lin, [0088] “factors may affect road load of vehicle:…different ambient conditions…temperature, humidity, wind velocity, wind direction”); or a temperature at a location of the micromobility vehicle (Lin, [0055] “A battery temperature sensor…may be positioned to sense a temperature of the main electrical power storage device…or ambient environment proximate the main electrical power storage device…and provide signals…indicative of the sensed temperature”).
Regarding Claim 10, Lin teaches the method of claim 9, wherein the determining the torque magnitude includes reducing the at least one of the throttle position or the torque magnitude when the micromobility vehicle is at least one of level, declined, or inclined to a degree less than a threshold (Lin, [0080] “When data shows the vehicle is climbing an incline…the counter is added by one. When the cycle is finished, the number of the counter is compared with a threshold…If the counter is greater than or equal to the threshold, the vehicle is switched into the “eco-mode” using a derated or power-limiting curve”).
Regarding Claim 13, Lin teaches the method of claim 8, wherein the one or more of an environmental condition and a ground surface condition includes the temperature (Lin, [0012] “determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature”), and wherein the determining the torque magnitude includes at least one of limiting the torque magnitude or reducing the torque magnitude to a level where a motor of the micromobility vehicle will not be operated with a voltage or electrical power draw that could cause damage to a battery during an associated temperature condition corresponding to the temperature (Lin, [0011] “The particular battery temperature threshold may be about 57 degrees Celsius. Causing the vehicle to take an action may include one or more of: limiting a voltage supplied to the electric motor of the vehicle; limiting an acceleration of the vehicle; limiting a current supplied to the electric motor of the vehicle; adjusting a temperature of a battery powering the prime mover of the vehicle” , [0074] “ derating curve…Using such data…may detect a particular type of vehicle load (such as the vehicle climbing a hill) and…limit the battery temperature during climbing…it may be important to limit battery temperature so (1) permanent damage to the battery is avoided and (2) extend the travel range of the battery”, [0089] “the controller implements the derating curve shown…to govern max torque output of motor to control temperature of battery. The target battery temperature at which economy mode torque-speed curve is implemented…i.e., the target battery temperature at which the derating curve shown in…is implemented by the controller to govern max torque output of motor to control temperature of battery”).
Regarding Claim 14, Lin teaches the method of claim 13, wherein the temperature corresponds to at least one of a received indication of a weather condition, a sensed ambient temperature, or a sensed battery temperature (Lin, [0055] “A battery temperature sensor…may be positioned to sense a temperature of the main electrical power storage device…or ambient environment proximate the main electrical power storage device…and provide signals…indicative of the sensed temperature”)
Regarding Claim 15, Lin teaches the method of claim 7, wherein the determining the torque profile is based at least in part on the deviation from the expected vehicle load (Lin, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”; Examiner interprets “standard” as reading on expected load), and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude in a manner configured to reduce deviation from an expected micromobility vehicle response to demanded torque (Lin, [0080] “When data shows the vehicle is climbing an incline, at points…the counter is added by one. When the cycle is finished, the number of the counter is compared with a threshold…If the counter is greater than or equal to the threshold, the vehicle is switched into the “eco-mode” using a derated or power-limiting curve”).
Regarding Claim 16, Lin teaches the method of claim 15, further comprising determining the deviation from the expected vehicle load at initial operation of the micromobility vehicle by comparing a change in vehicle position to a vehicle position (Lin,  [0068] “elevational changes between a current location and one or more other locations or destinations may be determined using a topographical mapping or other structured format that relates GPS coordinates with elevations…may allow potential energy associated with a relative position of the electric scooter or motorbike…preventing unnecessary limiting of operational performance”) that was expected in view of the expected load (Lin, [0092], “the controller determines whether the vehicle is subject to a particular type of load over the period of time based on comparing the obtained real-time data regarding the powertrain operation of the vehicle to reference data”), an initial torque magnitude, and an initial passage of time (Lin, [0008] “the particular type of load at a time of the sampling based on the comparison made to the reference data at the sampling; and determining whether to increment a counter initialized at the beginning of the particular period of time based on the determination of whether the vehicle is currently being subject to the particular type of load at a time of the sampling”). 
Regarding Claim 18, Lin teaches the method of claim 13, wherein the determining the torque magnitude comprises increasing the torque magnitude for heavier than expected loads and reducing the torque magnitude for lighter than expected loads (Lin, Fig 4 shows increasing the torque magnitude for heavier than expected loads, [0078] “the fourth curve 403 is built from data obtained when a vehicle carries two persons and climb an incline” and reducing the torque magnitude for lighter than expected loads, [0078] “the first curve 409 is built from data obtained when a vehicle carries one person and moves on a flat road”).
Regarding Claim 19, Lin teaches a computer-readable medium comprising: computer-readable instructions that, when executed by at least one processor of a computing device (Lin, [0103] “Logic and/or the information can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions associated with logic and/or information”), cause the computing device to: determine, based at least on one or more sensors of a micromobility vehicle (Lin, [0012] “The obtained real-time data…may include data obtained from one or more sensors”,  [0016] “FIG. 1 is an isometric, partially exploded, view of an electric scooter or motorbike”; Examiner interprets “electric scooter or motorbike” as reading on micromobility vehicle, one or more of an environmental condition associated with the micromobility vehicle (Lin, [0012] “the one or more sensors including sensors operable for gathering information regarding one or more of: …vehicle temperature, vehicle battery temperature…wind speed, wind direction”), a ground surface condition associated with the micromobility vehicle (Lin, [0012] “the one or more sensors including sensors operable for gathering information regarding one or more of: …vehicle elevation, vehicle incline data…change in vehicle elevation”), or a deviation from an expected load of the micromobility vehicle (Lin, [0075] “The system may generate a reference torque-speed curve…characteristic of particular type of load (also referred to as “road load”) that will be used as a standard (the “standard”) to help determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature…The controller compares samples of actual torque-speed of load data to the standard”; Examiner interprets “standard” as reading on expected load).
Lin does not teach determine a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle; and cause the micromobility vehicle to move based at least on the determined torque magnitude. However, Yates teaches these limitations.

Yates teaches determine a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle (Yates, [0133]  “the throttle position sensor sends a signal to the ECU. Based on the signal from the throttle position sensor, along with one or more other signals such as …maximum torque table, the ECU determines the amount of torque required by the electric motor to achieve the desired acceleration”; Examiner interprets “maximum torque table” as reading on torque profile); and cause the micromobility vehicle to move based at least on the determined torque magnitude (Yates, [0133] “the ECU determines the amount of torque required by the electric motor to achieve the desired acceleration...may output a signal to the motor controller to power the electric motor and initiate the required torque to accelerate the speed of the vehicle”’; Examiner interprets Yates (0059] “systems described may also be applied to scooters, mopeds, and other two-wheel or three-wheel motorized bikes or trikes” as reading on micromobility vehicles).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include determine a torque magnitude from the torque profile based at least on a throttle position detected by the micromobility vehicle; and cause the micromobility vehicle to move based at least on the determined torque magnitude as taught by Yates in order to  have a “smoother transition into acceleration mode is desired, the ECU may adjust the generation of torque based on the speed of the vehicle and achieve an almost seamless transition into acceleration” (Yates, [0133]).
Regarding Claim 20, Lin teaches the computer-readable medium of claim 19 (Lin, [0103] “Logic and/or the information can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions associated with logic and/or information”), wherein the one or more of the environmental condition and the ground surface condition (Lin, [0012] “determine external an condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature”) includes at least one of: an inclination sensed by an inclinometer of the micromobility vehicle; one or more weather conditions at a location of the micromobility vehicle (Lin, [0088] “factors may affect road load of vehicle:…different ambient conditions…temperature, humidity, wind velocity, wind direction”); or a temperature at a location of the micromobility vehicle (Lin, [0055] “A battery temperature sensor…may be positioned to sense a temperature of the main electrical power storage device…or ambient environment proximate the main electrical power storage device…and provide signals…indicative of the sensed temperature”).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160355189 A1) in view of Yates et al.  (US 20120080249 A1) in further view of Marshall et al. (US 20190300105 A1).

Regarding Claim 2, Lin teaches the system of claim 1.  Lin does not teach wherein the one or more of the environmental condition and the ground surface condition includes an inclination reading from an inclinometer of the micromobility vehicle, wherein the one or more sensors of the micromobility vehicle includes the inclinometer, and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude based on the inclination reading to reduce deviation from a constant velocity at a given throttle position despite inclination changes.  However, Marshall teaches these limitations.

Marshall teaches wherein the one or more of the environmental condition and the ground surface condition includes an inclination reading from an inclinometer of the micromobility vehicle (Marshall, [0032] “ inclination data describing the grade of each of a plurality of road segments“, [0031] “The grade is available via remote communication with the device…which may include an inclinometer”; Examiner interprets Marshall [0011] “an e-bike having an electric traction motor that is electrically connected ” as micromobility vehicle), wherein the one or more sensors of the micromobility vehicle includes the inclinometer (Marshall, [0034] “measured using onboard attitude sensors…include accelerometers and inclinometers”) ,and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude on the inclination reading ( Marshall, [0032] “ inclination data describing the grade of each of a plurality of road segments”, [0028] “e-assist or torque boost on all hills along a travel route which the e-bike…negotiates over a ride time (t), or only on hills having a threshold grade in terms of slope or change in elevation”, [0032] “the controller…commands e-assist torque via the motor control signals….at a level sufficient for augmenting the rider torque…various input…may be used…inclination data describing the grade of each of a plurality of road segments”) to reduce deviation from a constant velocity at a given throttle position despite inclination changes (Marshall, [0029] “upon reaching the trip destination…upon reaching a summit of a particularly steep hill located somewhere along the route prior to reaching the trip destination…the e-bike…maintains a substantially constant speed or a range of speeds for as long as possible, or maintains the speed of the e-bike…above a threshold low speed in a cruise control-type manner”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include the one or more of the environmental condition and the ground surface condition includes an inclination reading from an inclinometer of the micromobility vehicle, wherein the one or more sensors of the micromobility vehicle includes the inclinometer, and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude based on the inclination reading to reduce deviation from a constant velocity at a given throttle position despite inclination changes as taught by Marshall so that “Control actions of the controller…with respect to the traction motor…and battery pack…ultimately optimizes the drive mode of the e-bike” (Marshall, [0027]).

Regarding Claim 9, Lin teaches the method of claim 8.  Lin does not teach wherein the one or more of an environmental condition and a ground surface condition includes an inclinometer reading from an inclinometer of the micromobility vehicle, and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude based on the inclinometer reading to reduce deviation from a constant velocity at a given throttle position despite inclination changes. However, Marshall teaches these limitations.

Marshall teaches wherein the one or more of the environmental condition and the ground surface condition includes an inclination reading from an inclinometer of the micromobility vehicle (Marshall, [0032] “ inclination data describing the grade of each of a plurality of road segments“, [0031] “The grade is available via remote communication with the device…which may include an inclinometer”; Examiner interprets Marshall [0011] “an e-bike having an electric traction motor that is electrically connected ” as micromobility vehicle), wherein the one or more sensors of the micromobility vehicle includes the inclinometer (Marshall, [0034] “measured using onboard attitude sensors…include accelerometers and inclinometers”) ,and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude on the inclination reading ( Marshall, [0032] “ inclination data describing the grade of each of a plurality of road segments”, [0028] “e-assist or torque boost on all hills along a travel route which the e-bike…negotiates over a ride time (t), or only on hills having a threshold grade in terms of slope or change in elevation”, [0032] “the controller…commands e-assist torque via the motor control signals….at a level sufficient for augmenting the rider torque…various input…may be used…inclination data describing the grade of each of a plurality of road segments”) to reduce deviation from a constant velocity at a given throttle position despite inclination changes (Marshall, [0029] “upon reaching the trip destination…upon reaching a summit of a particularly steep hill located somewhere along the route prior to reaching the trip destination…the e-bike…maintains a substantially constant speed or a range of speeds for as long as possible, or maintains the speed of the e-bike…above a threshold low speed in a cruise control-type manner”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include the one or more of the environmental condition and the ground surface condition includes an inclination reading from an inclinometer of the micromobility vehicle, wherein the one or more sensors of the micromobility vehicle includes the inclinometer, and wherein the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude based on the inclination reading to reduce deviation from a constant velocity at a given throttle position despite inclination changes as taught by Marshall so that “Control actions of the controller…with respect to the traction motor…and battery pack…ultimately optimizes the drive mode of the e-bike” (Marshall, [0027]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160355189 A1) in view of Yates et al. (US 20120080249 A1) in further view of Zhang et al.  (US 20200361557 A1).

Regarding Claim 3, Lin teaches the system of claim 1, wherein the one or more of the environmental condition and the ground surface condition includes one or more weather conditions (Lin, [0012] “determine external and condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature”).  Lin does not teach wherein the determining the torque magnitude includes at least one of limiting the torque magnitude or reducing the torque magnitude in an event of the one or more weather conditions corresponding to occurrence of at least one of sub-zero temperatures or precipitation during a particular time period. However, Zhang teaches this limitation (Zhang, [0044] “the second preset rule may be based on the rainfall amount, snowfall amount, and the torque parameter to determine the power output of the motorcycle…When the rainfall is greater than 5 mm and less than 15 mm, the output power of the motor may be reduced by 10%. That is, the output power may be reduced by 10% based on the value calculated based on the torque parameter. When the rainfall is greater than 15 mm and less than 25 mm, the output power of the motor may be reduced by 20%. That is, the output power of the motor may be reduced by 20% based on the value calculated based on the torque parameter. When the rainfall is greater than 25 mm and less than 50 mm, the output power of the motor may be reduced by 50%. That is, the output power of the motor may be reduced by 50% based on the value calculated based on the torque parameter”; Examiner interprets Zhang, [0016] “The motorcycle can be an electric moped or an electric scooter” as reading on micromobility vehicles).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include the determining the torque magnitude includes at least one of limiting the torque magnitude or reducing the torque magnitude in an event of the one or more weather conditions corresponding to occurrence of at least one of sub-zero temperatures or precipitation during a particular time period  as taught by Zhang in order to “flexibly control the running of the motorcycle according to environmental parameters, thereby improving the safety of the user when traveling” (Zhang, [0006]).

Regarding Claim 11, Lin teaches the method of claim 8, wherein the one or more of an environmental condition and a ground surface condition includes the one or more weather conditions (Lin, [0012] “determine external and condition vehicle is operating in, e.g. incline or no incline, head wind or no headwind, high temperature or low temperature”).  Lin does not teach wherein the determining the torque magnitude includes at least one of limiting the torque magnitude or reducing the torque magnitude in an event of the one or more weather conditions corresponding to occurrence of at least one of sub-zero temperatures or precipitation during a particular time period. However, Zhang teaches this limitation (Zhang, [0044] “the second preset rule may be based on the rainfall amount, snowfall amount, and the torque parameter to determine the power output of the motorcycle…When the rainfall is greater than 5 mm and less than 15 mm, the output power of the motor may be reduced by 10%. That is, the output power may be reduced by 10% based on the value calculated based on the torque parameter. When the rainfall is greater than 15 mm and less than 25 mm, the output power of the motor may be reduced by 20%. That is, the output power of the motor may be reduced by 20% based on the value calculated based on the torque parameter. When the rainfall is greater than 25 mm and less than 50 mm, the output power of the motor may be reduced by 50%. That is, the output power of the motor may be reduced by 50% based on the value calculated based on the torque parameter”; Examiner interprets Zhang, [0016] “The motorcycle can be an electric moped or an electric scooter” as reading on micromobility vehicles).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include the determining the torque magnitude includes at least one of limiting the torque magnitude or reducing the torque magnitude in an event of the one or more weather conditions corresponding to occurrence of at least one of sub-zero temperatures or precipitation during a particular time period  as taught by Zhang in order to “flexibly control the running of the motorcycle according to environmental parameters, thereby improving the safety of the user when traveling” (Zhang, [0006]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160355189 A1) in view of Yates et al. (US 20120080249 A1) in further view of Stablin et al.  (US 20170283003 A1).
Regarding Claim 6, Lin teaches the system of claim 5, wherein the instructions further cause the system to perform operations comprising: determining the deviation from the expected vehicle load at initial operation of the micromobility vehicle by comparing a change in vehicle position to a vehicle position (Lin,  [0068] “elevational changes between a current location and one or more other locations or destinations may be determined using a topographical mapping or other structured format that relates GPS coordinates with elevations…may allow potential energy associated with a relative position of the electric scooter or motorbike…preventing unnecessary limiting of operational performance”) that was expected in view of the expected load (Lin, [0092], “the controller determines whether the vehicle is subject to a particular type of load over the period of time based on comparing the obtained real-time data regarding the powertrain operation of the vehicle to reference data”), an initial torque magnitude, and an initial passage of time (Lin, [0008] “the particular type of load at a time of the sampling based on the comparison made to the reference data at the sampling; and determining whether to increment a counter initialized at the beginning of the particular period of time based on the determination of whether the vehicle is currently being subject to the particular type of load at a time of the sampling”). 
Lin does not teach storing the deviation from the expected load in a user profile; and  employing the stored deviation in a subsequent driving operation by determining the initial torque magnitude for the subsequent driving operation based at least in part on the stored deviation. However, Stablin teaches these limitations.
Stablin teaches storing the deviation from the expected load in a user profile (Stablin, [0012] “The estimate of the pedaling torque profile of the rider plotted against the rotational angle can be carried out here in any desired way, [0014] “a stored profile of the pedaling torque plotted against the rotational angle is continuously corrected on the basis of current measurements”) and employing the stored deviation in a subsequent driving operation by determining the initial torque magnitude for the subsequent driving operation based at least in part on the stored deviation (Stablin, [0015] “Subsequently, during the riding it could be determined which of the profiles has the smallest deviation from the profile of the pedaling torque plotted against the rotational angle of the current rider. This profile can then be used. Alternatively, the rider himself could select a profile of the pedaling torque plotted against the rotational angle which is suitable for him as a basis for the abovementioned closed-loop control, also according to specific criteria such as sporty, comfortable, off-road, etc.”; Examiner interprets Stablin [0010] “ the bicycle which is referred to as an e-bike is expanded with an auxiliary motor” as reading on micromobility vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include storing the deviation from the expected load in a user profile; and employing the stored deviation in a subsequent driving operation by determining the initial torque magnitude for the subsequent driving operation based at least in part on the stored deviation  as taught by Stablin in order to “keep the total of the pedaling torque and auxiliary torque constant over one complete pedaling cycle” (Stablin, [0010]).
Regarding Claim 17, Lin teaches the method of claim 16.  Lin does not teach further comprising: storing the deviation from the expected load in a user profile; and employing the stored deviation in a subsequent driving operation by determining the initial torque magnitude for the subsequent driving operation based at least in part on the stored deviation. However, Stablin teaches these limitations.
Stablin teaches storing the deviation from the expected load in a user profile (Stablin, [0012] “The estimate of the pedaling torque profile of the rider plotted against the rotational angle can be carried out here in any desired way, [0014] “a stored profile of the pedaling torque plotted against the rotational angle is continuously corrected on the basis of current measurements”) and employing the stored deviation in a subsequent driving operation by determining the initial torque magnitude for the subsequent driving operation based at least in part on the stored deviation (Stablin, [0015] “Subsequently, during the riding it could be determined which of the profiles has the smallest deviation from the profile of the pedaling torque plotted against the rotational angle of the current rider. This profile can then be used. Alternatively, the rider himself could select a profile of the pedaling torque plotted against the rotational angle which is suitable for him as a basis for the abovementioned closed-loop control, also according to specific criteria such as sporty, comfortable, off-road, etc.”; Examiner interprets Stablin [0010] “ the bicycle which is referred to as an e-bike is expanded with an auxiliary motor” as reading on micromobility vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include storing the deviation from the expected load in a user profile; and employing the stored deviation in a subsequent driving operation by determining the initial torque magnitude for the subsequent driving operation based at least in part on the stored deviation  as taught by Stablin in order to “keep the total of the pedaling torque and auxiliary torque constant over one complete pedaling cycle” (Stablin, [0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160355189 A1) in view of Yates et al. (US 20120080249 A1) in further view of Zhang et al.  (US 20200361557 A1) and Takeda et al. (US 20090234552 A1).
Regarding Claim 12, Lin teaches the method of claim 11.  Lin does not teach wherein the one or more weather conditions are received wirelessly from a networked information source.  However, Takeda teaches this limitation (Takeda, [0311] The network unit…connects to a traffic information network such as VICS and to a weather information center, and obtains traffic information and weather information”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Lin to include the one or more weather conditions are received wirelessly from a networked information source as taught by Takeda in order to determine “the road environment data include…which changes according to time…such as surrounding brightness and weather” (Takeda, [0160]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Healy et al. (US 20180086227 A1) discloses the one or more of the environmental condition and the ground surface condition includes an inclination reading from an inclinometer of the micromobility vehicle (Healy, [0071] “data received from one or more of the on-board sensors, described above, including GPS or inclinometer data that may be used to determine a present roadway grade and/or predict an upcoming roadway grade”, [0047] “bicycles…or other type of powered vehicle”).
Biderman et al. (US 20160014252 A1) discloses the determining the torque magnitude includes at least one of scaling or limiting at least one of the throttle position or the torque magnitude on the inclination reading to reduce deviation from a constant velocity at a given throttle position despite inclination changes (Biderman, [0363] “data is scaled to respond strongly to measured torque at a relatively low speed and is scaled to respond less strongly to measured torque at relatively high speed”, [0411] “the data sensed by the sensor system includes a slope upon which the electrically motorized wheel is operating”, [0768] “sensing the angle of incline…may then be used as an input to determine electric power to be provided to the electric motor”, [0363] “data is scaled to respond strongly to measured torque at a relatively low speed and is scaled to respond less strongly to measured torque at relatively high speed”, [0662] “electrically motorized vehicles generally, electrically motorized bikes, electric bikes, e-bikes, pedelec bikes, electric assist bikes, scooters”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662